Citation Nr: 1807138	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  09-07 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Whether the reduction of the Veteran's education award for the Fall 2008 semester at Folsom Lake College was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The Veteran served on active duty from November 1994 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Muskogee Education Center.  

In January 2011 and July 2017, the case was remanded in order for the RO to associate additional documentation pertinent to this claim with the Veteran's claims file, including the Veteran's educational claims file.  The Board notes that currently most of the Veteran's educational claims file has not been associated with the electronics claims file and also has not been made available to the Board in paper form.  Consequently, a number of documents pertaining to the issue on appeal are not available for Board review.  Because of the length of time this appeal has been pending and the small amount of benefits in dispute, the Board will proceed to issue a decision in this case.  The Veteran is not prejudiced by this action as the benefits he seeks in this case are being awarded in full.  


FINDING OF FACT

The available evidence of record reasonably shows that the Veteran attended Folsom Lake College full time during the full fall semester of 2008 and that he completed 12 full semester credit hours.  


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for receipt of educational benefits based on full time attendance at Folsom Lake College during the entire fall semester of 2008 have been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 21.7136 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

The evidence of record indicates that the Veteran was enrolled in Folsom Lake College for the fall semester of 2008.  Based on this enrollment, which the RO initially considered to be full-time, he was awarded $1321 in education benefits under Chapter 30.  However, in an October 2008 letter, the RO informed the Veteran that his benefits were being reduced to $990.75 as he had dropped below full-time status (i.e. less than 12 credit hours).  More specifically, the RO found that the Veteran continued to be enrolled in 11 hours of courses that spanned the whole semester and in a one hour computer course, which only spanned the first half of the semester (approximately) but had withdrawn from a second one hour course, which only spanned the second half of the semester.  Thus, the RO concluded that the Veteran could not be considered a full time student for the latter half of the Fall 2008 semester as he was taking less than the necessary minimum of 12 full hours of classes needed to be considered full time.  See e.g. VA School Certifying Official (SCO) Handbook, 2017, found at https://benefits.va.gov/GIBILL/docs/job_aids/SCO_Handbook.pdf, indicating that in a standard semester VA defines full-time as 12 credit hours or more and 3/4 time as 9 to 11 credit hours, and.  See also VA Chapter 30 Montgomery GI Bill Rate Table effective August 1, 2008, found at https://www.benefits.va.gov/gibill/resources/benefits_resources/rates/ch30/ch30rates080108.asp,  
indicating that a full time student was entitled to an educational benefit of $1321 per month and a 3/4 time student was entitled to an educational benefit of $990.75 per month.
 
In an August 2017 letter, the Admissions and Records Clerk from Folsom Lake College certified that the Veteran was enrolled as a full time student, taking 12 units, for the fall semester of 2008, from August 23, 2008 to December 18, 2008.  Also, in August 2017, the Veteran submitted a copy of his transcript from Folsom Lake College for the fall semester of 2008.  The transcript indicates that the Veteran took 4 classes that semester totalling 12 credit hours, including a 1 credit computer class.  His term GPA was 3.417, his cumulative GPA was 3.208 and he was noted to be in good standing.  Additionally, the Veteran has reported that while his Fall 2008 1 credit computer class was 8 weeks in length and was completed by October 18, 2008, it was an accelerated course.  Thus, Folsom Lake College awarded a full semester hour worth of a credit for it as it required a full semester hours' worth of work.  

In the most recent May 2017 SSOC, the RO again indicated that the Veteran had only been enrolled full time for part of the Fall 2008 semester.  Specifically, the RO found that the Veteran was a full time student for the period from August 23, 2008 to October 17, 2008 but was only enrolled for 11 hours (i.e. three quarter time training) for the remainder of the term.  The RO again relied on the Veteran's 1 credit computer course ending in October 2008 and his withdrawal from a second 1 credit course that was in session from October 18, 2008 to December 12, 2008.

The RO did have a clear basis for its decision.  The application of its internal standards led to the conclusion that the Veteran was only a 3/4 time student during the second half of the Fall 2008 semester.  However, review of the evidence currently before the Board reasonably shows that the Veteran actually completed 12 full semester hours of coursework at Folsom Lake College in the fall semester of 2008.  In this regard, the Folsom Lake College admissions certification simply indicates that the Veteran was enrolled as full time student, taking 12 units, for the fall semester of 2008 and does not indicate that he was considered less than full time at any point during the semester.   Also, the Veteran's transcript from Folsom Lake College similarly indicates full-time status for the fall semester of 2008 with completion of 12 credit hours, including the 1 credit computer class.  Additionally, the Veteran has provided a credible explanation as to how he could have obtained 1 full semester credit hour for a class that only met for 8 weeks, explaining that the computer class was an accelerated course.  Moreover, there is no documentation of record, which contradicts this information (i.e. documentation tending to show that Folsom Lake College did not award a full semester hours credit for the computer course).  Thus, resolving any reasonable doubt in the Veteran's favor, he did attend Folsom Lake College full-time for the entire Fall 2008 semester, from August 23, 2008 to December 18, 2008 and did complete 12 full semester credit hours.  Consequently, he is entitled to receive education benefits at the full time rate of $1321 per month for the Fall 2008 semester, from August 23, 2008 to December 18, 2008.  Accordingly, he must be paid the appropriate amount of additional benefits in order to fulfill this entitlement.        


ORDER

The reduction of the Veteran's education award was not proper; he is entitled to receive education benefits at the full time rate of $1321 per month for the Fall 2008 semester at Folsom Lake College, from August 23, 2008 to December 18, 2008.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


